Termination Agreement Under Factoring and Security Agreement


This Termination Agreement Under Factoring and Security Agreement
(this “Agreement”) is entered into this 24 day of June, 2011, by and between Zoo
Publishing, Inc., a New Jersey corporation (the “Seller”), and Working Capital
Solutions, Inc., a Delaware corporation (the "Purchaser").
 
Background:
 
The Seller and the Purchaser previously entered into that certain Factoring and
Security Agreement dated as of September 9, 2009 (as amended, restated,
supplemented or otherwise modified, the "Factoring Agreement").  (Capitalized
terms used but not defined in this Consent Agreement shall have the meanings
given to them in the Factoring Agreement).  In order to secure its Obligations
to the Purchaser, the Seller granted the Purchaser first priority perfected
security interest in the Collateral.
 
At this time, the Seller and the Purchaser desire to (i) provide for the payment
of all Obligations owed to the Purchaser, and (ii) terminate the Factoring
Agreement as between the Seller and the Purchaser, through an assignment of all
of the Purchaser’s right, title, and interest in and to the Factoring Agreement
and all Collateral to Panta Distribution, LLC (the “Assignee”) in accordance
with the terms and conditions of the “Limited Recourse Assignment” annexed
hereto marked Exhibit “A”.  Therefore, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Seller and the
Purchaser agree as follows:
 
1.
Termination and assignment of factoring agreement.:   the factoring agreement is
hereby terminated as between the purchaser and the seller, and the seller agrees
that the purchaser shall have no continuing liability or responsibility
thereunder.  From and after the execution and delivery of the limited recourse
assignment, the assignee shall be the “purchaser” and shall have all liability
and responsibility thereunder.  Except as expressly provided in this agreement
and in the limited recourse assignment, the purchaser has and shall have no
further liability or obligation to the seller thereunder.

  
The Seller is liable to the Purchaser and obligated to pay to the Seller the
following amounts under the Factoring Agreement (the “Obligations”):
 
Principal:
  $ 713,014.92  
Accrued Fees:
  $ 40,523.19  
Costs, expenses, and attorneys fees:
  $ 31,928.80  
Reserve for Exposed Payments:
  $ 50,000.00 1
Early Termination Fee:
  $ 340,000.00  

 
 
 
 
-1-

--------------------------------------------------------------------------------

 
 
Upon the execution of this Agreement, the Purchaser shall assign the Factoring
Agreement and all of the Collateral to the Assignee in accordance with the
Limited Recourse Assignment.
 
2.
Repayment of obligations.   The Seller shall repay the Obligations, as follows:

 
a.   Upon the execution of this Agreement by the Seller and the Purchaser and
the execution of the Limited Recourse Assignment by the Purchaser and the
Assignee:
  
i.   $785,466.91 shall be paid to the Purchaser by the Assignee in cash via
federal wire transfer in immediately available funds to pay in full the (x)
principal, (y) accrued and unpaid fees, and (z) costs, expenses, and attorneys
fees components of the Obligations.
 
ii.  $50,000.00 shall be paid to the Purchaser by the Assignee in cash via
federal wire transfer in immediately available funds to pay in full the Reserve
for Exposed Payments component of the Obligations.
    
iii.   As a compromise, and as an accommodation to the Seller, the Purchaser
shall accept a discounted payment of the Early Termination Fee.  In this regard,
$340.000.00 shall be paid to the Purchaser, and the Purchaser shall accept as
payment in full of the Early Termination Fee (with the Purchaser hereby agreeing
to waive $1,158,703.00 of the Early Termination Fee in excess of $340,000.00),
as follows:
   
a).   $157,000.00 shall be paid to the Purchaser by the Assignee in cash via
federal wire transfer in immediately available funds; and
         
b).   $183,000.00 shall be paid to the Purchaser by the Seller in accordance
with the terms and conditions of the “Deficiency Promissory Note” annexed hereto
marked Exhibit “B”, as follows:
___________________________
1
On or before September 30, 2011, the Assignor shall refund to the Assignee any
unused or unneeded portion of the Reserve for Exposed Payments or attorneys fees
and expenses paid as a portion of the Purchase Price, as provided in Paragraph
1(a) above, after satisfying all fees, costs, expenses, legal fees, and/or other
items incurred by the Assignor, together with an itemization of all amounts paid
with supporting documentation in form and substance reasonably acceptable to the
Assignee.  The Seller hereby agrees to pay and shall be liable to reimburse the
Assignor for all additional fees, costs, expenses, legal fees, or other items to
the extent that the funds maintained in the Reserve for Exposed Payments and the
funds paid towards legal fees and expenses are insufficient to cover all of
those items and fees, costs, expenses, and legal fees.

 
 
-2-

--------------------------------------------------------------------------------

 
 
 
i)   $100,000.00 on or before the earlier of (x) the closing on any equity raise
(other than with respect to any existing options or warrants), or (y) July 21,
2011; and
    
ii)   $83,000.00 on or before the earlier of (x) the closing on any master
distribution agreement, or (y) July 21, 2011.
    
b.   Any unused portion of the Reserve for Exposed Payments and the
Indemnification Reserve shall be refunded to the Assignee for the account of the
Seller in accordance with the terms and conditions of the Limited Recourse
Assignment.
 
3.
Unsecured obligations.   The purchaser agrees that any and all obligations of
the seller and any guarantors of the seller’s obligations to the purchaser under
this agreement, the deficiency promissory note, and any other documents executed
in connection with or simultaneously herewith are unsecured.  As provided in the
limited recourse assignment entered into on this date between the purchaser, as
assignor, and the assignee, in the event the purchaser hereafter receives any
payments on account of collections on the seller’s accounts previously purchased
by the purchaser, or any other funds received relating to the borrower (other
than funds due and owning to the purchaser in accordance with the terms of the
limited recourse assignment), but assigned to the assignee under the limited
recourse assignment, the purchaser shall immediately pay to the assignee such
amounts or turn over in kind any items or proceeds so received.
 

4.
Seller’s continuing obligations under the factoring agreement.  Seller hereby
acknowledges that notwithstanding this agreement with purchaser, its obligations
under the factoring agreement remain in full force and effect with the assignee.

 
 
-3-

--------------------------------------------------------------------------------

 
 

5.
Release.  The seller and each of the guarantors, by executing this agreement
where indicated below, and their respective subsidiaries, parents, affiliates,
predecessors, successors, assigns, agents, and, representatives, as applicable,
each hereby releases and forever discharges the purchaser and its officers,
directors, employees, representatives, affiliates, predecessors, successors, and
assigns of and from any and all actions, causes of action, suits, debts,
demands, accounts, covenants, damages, judgments, liabilities, and claims
whatsoever, at law or in equity, known or unknown, which any of them ever had,
now has, or may have against the purchaser and its officers, directors,
employees, representatives, affiliates, successors, and assigns upon or by
reason of any matter, cause, or thing arising out of or in any way related to
the financing arrangement evidenced by the factoring agreement or otherwise.
 
6.
Applicable law. This agreement shall be governed by and construed in accordance
with the law of the state of illinois, without regard to principles of conflicts
of laws.
 
7.
Counterparts.  This agreement may be executed in counterparts each of which
shall constitute an original, and each of which when taken together shall
constitute a single agreement.  The delivery of an executed counterpart of a
signature page of this consent by telecopier or other electronic format shall be
effective as delivery of a manually executed counterpart of this agreement.

  
[Signatures Follow]
 
 
 
-4-

--------------------------------------------------------------------------------

 
 




IN WITNESS WHEREOF, the Seller and the Purchaser have caused this Agreement to
be duly executed as a sealed instrument by their respective authorized officers
as of the date first written above.
 
PURCHASER
 
SELLER
 
WORKING CAPITAL SOLUTIONS,
INC.
ZOO PUBLISHING, INC.
   
By: /s/ Thomas G. Siska
By: /s/ David Fremed
   
Name: Thomas G. Siska
Name:   David Fremed
   
Title:  President         
Title:  CFO                             
   







Acknowledged and Agreed:


ZOO ENTERTAINMENT, INC.




By: _/s/ David Fremed___________


Name: __David Fremed________


Title: _______CFO_______________




ZOO GAMES, INC.




By: _/s/ David Fremed_________


Name: __David Fremed________


Title: _______CFO____________




_/s/ Mark E. Seremet__________
Mark E. Seremet, Individually

 
-5-